DETAILED ACTION
Claims status
In response to the application filed on 08/28/2019, claims 1-30 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/28/2019 has been placed in the application file, and the information referred therein has been considered as to the merits.

Drawings
Drawing figures submitted on 08/28/2019 have been reviewed and accepted.


35 U.S.C. 112(f): Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim 17 recites "the apparatus…means for determining, at a mobile wireless node of a wireless backhaul communications network…; and means for communicating, by the mobile wireless node via one child link…", and thus the claim has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “means for” coupled with functional language “determining a first set of resources and communicating with one or more wireless devices” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 17-23 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

Therefore, one of ordinary skill in the art would understand the term "unit' as simply a substitute for the term "means for' because "unit" would not be recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function (see MPEP 2181(I.)).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 11, 13-16, 17, and 24 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Leiba et al. (US 2016/0277209 A1).
Regarding claim 1; Leiba discloses a method of wireless communication, the method comprising: 
determining, at a mobile wireless node of a wireless backhaul communications network (See Fig. 3A: the backhaul node 302B, i.e., mobile wireless node, to form a virtual/wireless link to node 302E; ¶. [0061]), a first set of communication resources for use by the mobile wireless node (See Fig. 3A: the backhaul node 302 to establish virtual/wireless primary path 301A/301B resources for data traffic; ¶. [0061]); and 
communicating, by the mobile wireless node via one child link (See Fig. 3A: wireless paths/links 301A-301D; ¶. [0061]), with one wireless device using the first set of communication resources while the wireless backhaul communications network has a first topology (See Fig. 3A; the Backhaul node 302B, i.e., the mobile wireless node, to communicate with other wireless nodes 302B, 302C, 302D or 302E using 305A-305D the first Classes of Services (CoS), i.e., first topology.; ¶. [0062]) and while the wireless backhaul communications network has a second topology (See Fig. 3A: using the second CoS 307A-307D, i.e., second topology; ¶. [0062]).

    PNG
    media_image1.png
    1021
    379
    media_image1.png
    Greyscale

Regarding claim 2; Leiba discloses the method of claim 1, wherein the first set of communication resources include a time-domain resource (See Fig. 3A: Ascertaining, from time to time, per path, at least one type of Traffic Engineering (TE) metric associated with communicating real-time data between a pair of Radio Access nodes interconnected by the path. ¶. [0087]).

Regarding claim 11; Leiba discloses an apparatus configured for wireless communication, comprising: at least one processor; and a memory coupled to the at least one processor, wherein the at least one processor is configured to: 
determine, at a mobile wireless node of a wireless backhaul communications network (See Fig. 3A: the backhaul node 302B, i.e., mobile wireless node, to form a virtual/wireless link to node 302E; ¶. [0061]), a first set of communication resources for use by the mobile wireless node (See Fig. 3A: the backhaul node 302 to establish virtual/wireless primary path 301A/301B resources for data traffic; ¶. [0061]); and
See Fig. 3A; the Backhaul node 302B, i.e., the mobile wireless node, to communicate with other wireless nodes 302B, 302C, 302D or 302E using 305A-305D the first Class of Services (CoS), i.e., first topology.; ¶. [0062]) and while the wireless backhaul communications network has a second topology (See Fig. 3A: using the second CoS 307A-307D, i.e., second topology; ¶. [0062]).

Regarding claim 13; Leiba discloses the apparatus of claim 11, wherein, to communicate with the one wireless device while the wireless backhaul communications network has the first topology and while the wireless backhaul communications network has the second topology, the at least one processor is further configured to: 
use, by the mobile wireless node while wirelessly connected to a first parent node of the wireless backhaul communications network, the first set of communication resources to communicate with the one wireless device (See Fig. 3A: the wireless node 302B to communicate with the backhaul node 302C, i.e., the first parent node, via the link 301B; ¶. [0061]); and 
use, by the mobile wireless node while wirelessly connected to a second parent node of the wireless backhaul communications network, the first set of communication resources to communicate with the one or more wireless device (See Fig. 3A: the wireless node 302B to communicate with the backhaul node 303, i.e., the second parent node, via the link 304A; ¶. [0061]); and

Regarding claim 14; Leiba discloses the apparatus of claim 11, wherein the at least one processor is further configured to automatically use, by the mobile wireless node, the first set of 

Regarding claim 15; Leiba discloses the apparatus of claim 14, wherein the at least one processor is further configured to, based on a determination to change from being wirelessly connected to a first parent node of the wireless backhaul communications network to being wirelessly connected to a second parent node of the wireless backhaul communications network, receive, by the mobile wireless node, a second resource indicator corresponding to a second set of communication resources (See Fig. 3A: The second CoS is re-mapped to the second L2 VC 304A, 304B resulting in data 306A, 306B, 306C, 306D associated with the second CoS being transported over the second L2 VC 304A, 304B. In one embodiment, the re-mapping of the second CoS to the second L2 VC 304A, 304B occurs in node 302B. In one embodiment, the re-mapping of the second CoS to the second L2 VC 304A, 304B occurs in node 302D. ¶. [0063]).

Regarding claim 16; Leiba discloses the apparatus of claim 15, wherein the at least one processor is further configured to communicate, by the mobile wireless node, using the second set of communication resources based on changing to be wirelessly connected to the second parent node (See Fig. 3A: the wireless node 302B to connect with the second parent node 303 via the second communication resource 304A; ¶. [0063]).

Leiba discloses an apparatus configured for wireless communication, comprising: 
means for determining, at a mobile wireless node of a wireless backhaul communications network (See Fig. 3A: the backhaul node 302B, i.e., mobile wireless node, to form a virtual/wireless link to node 302E; ¶. [0061]), a first set of communication resources for use by the mobile wireless node (See Fig. 3A: the backhaul node 302 to establish virtual/wireless primary path 301A/301B resources for data traffic; ¶. [0061]); and
means for communicating, by the mobile wireless node via one child link (See Fig. 3A: wireless paths/links 301A-301D; ¶. [0061]), with one wireless device using the first set of communication resources while the wireless backhaul communications network has a first topology (See Fig. 3A; the Backhaul node 302B, i.e., the mobile wireless node, to communicate with other wireless nodes 302B, 302C, 302D or 302E using 305A-305D the first Class of Services (CoS), i.e., first topology.; ¶. [0062]) and while the wireless backhaul communications network has a second topology (See Fig. 3A: using the second CoS 307A-307D, i.e., second topology; ¶. [0062]).

Regarding claim 24; Leiba discloses a non-transitory, computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform operations comprising: 
determining, at a mobile wireless node of a wireless backhaul communications network (See Fig. 3A: the backhaul node 302B, i.e., mobile wireless node, to form a virtual/wireless link to node 302E; ¶. [0061]), a first set of communication resources for use by the mobile wireless node (See Fig. 3A: the backhaul node 302 to establish virtual/wireless primary path 301A/301B resources for data traffic; ¶. [0061]); and
See Fig. 3A: wireless paths/links 301A-301D; ¶. [0061]), with one wireless device using the first set of communication resources while the wireless backhaul communications network has a first topology (See Fig. 3A; the Backhaul node 302B, i.e., the mobile wireless node, to communicate with other wireless nodes 302B, 302C, 302D or 302E using 305A-305D the first Class of Services (CoS), i.e., first topology.; ¶. [0062]) and while the wireless backhaul communications network has a second topology (See Fig. 3A: using the second CoS 307A-307D, i.e., second topology; ¶. [0062]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Leiba et al. (US 2016/0277209 A1) in view of Yuan et al. (US 2020/0404518 A1).
Regarding claim 3; Leiba discloses the method wherein the first set of resources include a hard resource (See Fig. 2A: using physical resource data; ¶. [0054]).
Even though, Leiba discloses the method of using the hard/physical resource, Leiba doesn’t explicitly teach the resource to be used independent of a configuration of a mobile-termination of the mobile wireless node.
Yuan discloses the resource configured to be used independent of a configuration of a mobile-termination of the mobile wireless node. (Yuan: See Fig. 6: the determining, by the first node based on a measurement result, whether to establish or delete a backup backhaul link between the first node and the one or more candidate neighboring nodes. ¶. [0014]).
[Examiner’s note: Applying under the BRI, the method of establishing a backup backhual link between the first node and the candidate node could be analyzed as a method of using a configuration of a mobile-termination of the mobile wireless node because the determining option gives whether to terminate or establish the backhaul link with the another node.]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide a configuration of a mobile-termination of the mobile wireless node as taught by Yuan to have incorporated in the system of Leiba, so that it would provide improving stability of the backup backhaul link, and avoiding signaling overheads caused by unnecessary backhaul link establishment. Yuan: ¶. [0014].


Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Leiba et al. (US 2016/0277209 A1) in view of Hampel et al. (US 2017/0006499 A1).
Regarding claim 18; Leiba discloses the apparatus further comprising means for receiving the set of communication resources from the second parent node (See Fig. 3A: ¶. [0063]).
Leiba doesn’t teach the method wherein receiving, from the control node, authorization to use the first set of communication resources while wirelessly connected to a second parent node.
However, Yuan discloses the method wherein receiving, from the control node, authorization to use the first set of communication resources while wirelessly connected to a second parent node. Hampel: FIG. 4, the global anchor, or control plane node 222, in the core network 206 may forward access traffic directed to the UE 220 along routing path 236, to network routing domain 242 rooted at border node 210. Applying under the BRI, giving access traffic to the UE could be considered as receiving authorization to use the communication resources. ¶. [0056]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide authorization to use the first set of communication resources as taught by Hampel to have incorporated in the system of Leiba, so that it would provide to reduce overload conditions and link failures. Hampel: ¶. [0012] and ¶. [0068].

Regarding claim 19; Leiba in view of Hampel discloses the apparatus of claim 18, further comprising means for transmitting, to the control node of the wireless backhaul communications network, a request to use the first set of communication resources while wirelessly connected to the second parent node (Hampel: ¶. [0056]), wherein the authorization is received responsive to the request (Hampel: Abstract).


Allowable Subject Matter
Claims 4-10, 12, 20-23, and 25-30 are objected to as being dependent upon the rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhu et al. (US 2021/007011 A1).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416